DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 2 & 5-7) in the reply filed on 03/09/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Konzal (U.S. Patent No. 7,686,753).
Regarding claim 5: AAPA discloses an apparatus for producing an overwrap container comprising: a first mechanized arrangement configured to provide a base container having a side wall and a bottom connected thereto, the side wall being formed with a first side seam extending longitudinally thereof; and a second mechanized arrangement connected with the first mechanized arrangement and configured to provide a set of connecting elements on the side wall of the base container except for an adhesive-free area at a location along the side wall of the base container reserved for clamping, and configured to position an overwrap having a second side seam around the side wall of the base container such that the second side seam is in an area 1800 removed from the adhesive-free area, and such that the side wall of the base container is joined in spaced apart relationship to the overwrap except in the adhesive-free area along the side wall of the base container, the second mechanized arrangement including a clamping apparatus configured to clamp the overwrap to the base container along the second side seam to form a first compressed area, and to clamp the overwrap to the base container in the area 1800 removed from the second side seam and coextensive with the adhesive-free area to form a second compressed area, see for example Background of the invention; paragraphs 0003-0008).
AAPA does not disclose the claimed reforming arrangement at the -2-Application No. 17/064,086 second mechanized arrangement to reform the second compressed area to define an overwrap container having a substantially uniform spacing and air gap between the overwrap and the base container except in the first compressed area.  However, Konzal disclose similar apparatus with the use of reforming arrangement, see for example (Fig. 1; via reforming station 32).
Therefore, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified AAPA, by using a reforming mechanism, as suggested by Konzal, in order to come up with two-piece container with seals free of channel area leaks (column 2, lines 11-13).
Regarding claim 2: Konzal discloses that the second mechanized arrangement includes a set of rotary turrets having mandrels for receiving the base container and transferring the base container to stations at which the connecting elements are applied, and at which the overwrap is joined to the side wall of the base container, see for example (Fig. 1; via the shown turrets and mandrel arrangements).
Regarding claim 7: Konzal discloses that the reforming arrangement includes a vacuum reformer (via “a vacuum applied through the mandrel”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Konzal (U.S. Patent No. 7,686,753) and further in view of Milan (U.S. Patent No. 7,281,650).
AAPA in view of Konzal do not disclose the claimed connecting elements are applied by a radial glue applicator in the form of a heated glue.  However, Milan discloses a similar apparatus, having the connecting elements to be a radial glue applicator, see for example (Figs. 1-5; via the radial applied glue layer 18).
Therefore, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified AAPA, by applying a radial glue layer into the base container, as suggested by Milan, in order to strongly secure the layers together, while maintaining the air between the inner and outer layers (column 2, lines 24-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the prior arts cited on PTO-892 are referring to container making mechanism, while having inner and outer layers being spaced and distanced from each other radially.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731